Judgment unanimously affirmed with costs. Memorandum: The court did not err in admitting evidence concerning defendant’s conduct because that evidence was not introduced to establish fault, but to show that defendant had not surreptitiously entered the premises to remove household goods.
Defendant contends that the credit card debt incurred by plaintiff during defendant’s four-month absence from the marital residence should be the separate debt of plaintiff because defendant provided in excess of $11,700 for living expenses of plaintiff and the children during his absence. The record, however, does not support defendant’s contention that he provided living expenses for plaintiff and the children during his absence.
Defendant contends that because of his disability, he should have been awarded maintenance. Having failed to raise this issue before the trial court, he is precluded from raising it on appeal. We have reviewed the other issues raised by defendant concerning equitable distribution and we find them to be without merit. (Appeal from judgment of Supreme Court, *944Cayuga County, Corning, J.—divorce.) Present—Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.